     Case 2:20-cv-02248-TLN-DMC Document 16 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN DOE individually, and RICHARD               No. 2:20-cv-02248-TLN-DMC
      ROE on behalf of Minor A, Minor B, and
12    Minor C,
13                       Plaintiffs,                   ORDER
14           v.
15    BUTTE COUNTY PROBATION
      DEPARTMENT, ROXANNE LARA,
16    DAWN HOROWITZ-PERSON,
17                       Defendants.
18

19          This matter is before the Court on Plaintiff John Doe’s (“Plaintiff”) Request to Seal

20   Documents. (ECF No. 10-3.) Pursuant to Local Rule 141 and based upon the representations

21   contained in Plaintiff’s Request to Seal, IT IS HEREBY ORDERED that Exhibits 1–5, submitted

22   alongside Plaintiff’s Declaration in Support of Motion for TRO (see ECF No. 10-2), shall be

23   SEALED until further order of this Court. See, e.g., Four in One Co. v. S.K. Foods, L.P., No.

24   2:08-cv-03017-KJM-EFB, 2014 WL 4078232, at *2 n.1 (E.D. Cal. Aug. 14, 2014). Defendants

25   and their counsel are prohibited from sharing these exhibits, or disclosing any information

26   derived therefrom, absent express permission from this Court.

27   ///

28   ///

                                                      1
     Case 2:20-cv-02248-TLN-DMC Document 16 Filed 12/08/20 Page 2 of 2


 1        IT IS SO ORDERED.

 2   DATED: December 7, 2020

 3

 4

 5                                               Troy L. Nunley
                                                 United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
